DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 2, 4, 7, 15, 17-19, 22, 24, 27, 36, 37 and 59 are pending in the instant invention.  According to the Amendments to the Claims, filed May 16, 2022, claims 2, 4, 7, 15, 19, 22, 24, 36 and 37 were amended, claims 1, 3, 5, 6, 8-14, 16, 20, 21, 23, 25, 26, 28-35 and 38-58 were cancelled and claim 59 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/021076, filed March 7, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/639,642, filed March 7, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on May 16, 2022, is acknowledged: a) Group II - claims 2, 4, 7, 15, 17-19, 22, 24, 27, 36, 37 and 59; and b) substituted 1,2,4-triazole represented by Formula (IA) - p. 43, Compound IF.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 17, 2022.

	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on February 17, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 16, 2022.
	Thus, a second Office action and prosecution on the merits of claims 2, 4, 7, 15, 17-19, 22, 24, 27, 36, 37 and 59 is contained within.

Reasons for Allowance

	Claims 2, 4, 7, 15, 17-19, 27, 36, 37 and 59 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), as recited in claim 2.
	Consequently, the procedural step that is not taught or fairly suggested in the prior art is the step of reacting a substituted amidrazone represented by the Formula (IIA) with R11C(O)OE’ in the presence of a base.  This procedural step is present in the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), as recited in claim 2.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	A process for preparing a compound represented by Formula (IA):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(IA)

wherein:

	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

(i)		W is ring B;
		ring B is phenyl or a 5- or 6-membered heteroaryl, wherein the 5- or 6-membered heteroaryl contains 1 or 2 N ring heteroatoms;
		each J is independently H or CH3;
		each JB is independently halo, CN, C1-6 aliphatic, ORB, or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3 substituents;
		each RB is independently C1-6 aliphatic or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3a substituents; and
		each R3a is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl; or

(ii)		W is ring B;
		ring B is C3-7 cycloalkyl;
		each J is independently H;
		each JB is independently halo, CN, C1-6 aliphatic, or ORB1, wherein each C1-6 aliphatic is optionally and independently substituted with 1, 2, or 3 independently selected R3 substituents;
		each RB1 is independently H, C1-6 aliphatic, or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3b substituents; and
		each R3b is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;

	each JC is independently H, halo, CN, C1-4 aliphatic, or OC1-4 alkyl, wherein each C1-4 aliphatic and OC1-4 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected form the group consisting of halo, OH, OC1-4 alkyl, and OC1-4 haloalkyl;
	each R3 is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;
	R11 is C1-6 alkyl, C2-6 alkenyl, or C2-6 alkynyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected R15 substituents, and further wherein the C2-6 alkenyl or C2-6 alkynyl is optionally substituted with 1 or 2 independently selected Rb2 substituents;
	each R15 is independently halo, C(O)Rb2, C(O)NRa2Rb2, NRa2Rb2, NRb2C(O)ORb2, ORb2, OC2-4 alkenyl, OC(O)NRa2Rb2, SRb2, C3-4 cycloalkyl, 3- to 10-membered heterocyclyl, phenyl, or a 5- or 6-membered heteroaryl, wherein each 3- to 10-membered heterocyclyl and 5- or 6-membered heteroaryl independently contains 1, 2, or 3 ring heteroatoms independently selected from the group consisting of N, O, and S, and further wherein each C3-4 cycloalkyl, 3- to 10-membered heterocyclyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, or 3 independently selected R18 substituents;
	each R18 is independently halo, C1-6 alkyl, C1-6 haloalkyl, OH, OC1-6 alkyl, or phenyl;
	each Ra2 is independently H, C1-6 alkyl, C1-6 haloalkyl, or C(O)Rb2;
	each Rb2 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	n is 0, 1, 2, or 3; and
	p is 1 or 2;

wherein the process comprises the following step:

reacting a compound represented by Formula (IIA):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(IIA)

or a salt thereof,

wherein:

	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

(i)		W is ring B;
		ring B is phenyl or a 5- or 6-membered heteroaryl, wherein the 5- or 6-membered heteroaryl contains 1 or 2 N ring heteroatoms;
		each J is independently H or CH3;
		each JB is independently halo, CN, C1-6 aliphatic, ORB, or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3 substituents;
		each RB is independently C1-6 aliphatic or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3a substituents; and
		each R3a is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl; or

(ii)		W is ring B;
		ring B is C3-7 cycloalkyl;
		each J is independently H;
		each JB is independently halo, CN, C1-6 aliphatic, or ORB1, wherein each C1-6 aliphatic is optionally and independently substituted with 1, 2, or 3 independently selected R3 substituents;
		each RB1 is independently H, C1-6 aliphatic, or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3b substituents; and
		each R3b is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;

	each JC is independently H, halo, CN, C1-4 aliphatic, or OC1-4 alkyl, wherein each C1-4 aliphatic and OC1-4 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected form the group consisting of halo, OH, OC1-4 alkyl, and OC1-4 haloalkyl;
	each R3 is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;
	G1 is CH2OCH2CH2Si(CH3)3, CH2CH2Si(CH3)3, CH2CH(Ph)Si(CH3)3, C(O)CH3, C(O)CF3, C(O)CH2-phenyl, C(O)OCH2CCl3, C(O)OCH2-phenyl, C(O)OCH2-(9-fluorenyl), C(O)OCH2CH2Si(CH3)3, C(O)OCH2CH=CH2, C(O)OC(CH3)3, OSi[CH(CH3)2]3, S(O)2CH3, S(O)2-(4-bromophenyl), S(O)2-(4-methylphenyl), S(O)2-(2-nitrophenyl), or S(O)2-(4-nitrophenyl);
	n is 0, 1, 2, or 3; and
	p is 1 or 2;

with a compound of the following formula:

R11C(O)OE’,

wherein:

	E’ is C1-6 alkyl, C1-6 haloalkyl, heterocyclyl, phenyl, or heteroaryl, wherein the heterocyclyl, phenyl, or heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of halo, CN, NO2, =O, S(O)2OH, and S(O)2OC1-6 alkyl; and
	R11 is C1-6 alkyl, C2-6 alkenyl, or C2-6 alkynyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected R15 substituents, and further wherein the C2-6 alkenyl or C2-6 alkynyl is optionally substituted with 1 or 2 independently selected Rb2 substituents;
	each R15 is independently halo, C(O)Rb2, C(O)NRa2Rb2, NRa2Rb2, NRb2C(O)ORb2, ORb2, OC2-4 alkenyl, OC(O)NRa2Rb2, SRb2, C3-4 cycloalkyl, 3- to 10-membered heterocyclyl, phenyl, or a 5- or 6-membered heteroaryl, wherein each 3- to 10-membered heterocyclyl and 5- or 6-membered heteroaryl independently contains 1, 2, or 3 ring heteroatoms independently selected from the group consisting of N, O, and S, and further wherein each C3-4 cycloalkyl, 3- to 10-membered heterocyclyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, or 3 independently selected R18 substituents;
	each R18 is independently halo, C1-6 alkyl, C1-6 haloalkyl, OH, OC1-6 alkyl, or phenyl;
	each Ra2 is independently H, C1-6 alkyl, C1-6 haloalkyl, or C(O)Rb2; and
	each Rb2 is independently H, C1-6 alkyl, or C1-6 haloalkyl;


	in the presence of a base selected from the group consisting of LiOH, NaOH, KOH, NaOCH3, N(alkyl)3, 1,8-diazabicyclo(5.4.0)undec-7-ene (DBU), 1,5-diazabicyclo[4.3.0]non-5-ene (DBN), guanidine, 1,1,3,3-tetramethylguanidine, 4-dimethylaminopyridine (DMAP), and 1,4-diazabicyclo[2.2.2]octane (DABCO).”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 2, wherein G1 is C(O)CH3, C(O)CF3, C(O)CH2-phenyl, C(O)OCH2CCl3, C(O)OCH2-phenyl, C(O)OCH2-(9-fluorenyl), C(O)OCH2CH=CH2, C(O)OC(CH3)3, S(O)2CH3, S(O)2-(4-bromophenyl), S(O)2-(4-methylphenyl), S(O)2-(2-nitrophenyl), or S(O)2-(4-nitrophenyl).”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 4, wherein G1 is C(O)CH3, C(O)CF3, C(O)CH2-phenyl, C(O)OCH2CCl3, C(O)OCH2-phenyl, C(O)OCH2-(9-fluorenyl), C(O)OC(CH3)3, S(O)2CH3, S(O)2-(4-bromophenyl), S(O)2-(4-methylphenyl), S(O)2-(2-nitrophenyl), or S(O)2-(4-nitrophenyl).”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 2, wherein E’ is C1-6 alkyl, C1-6 haloalkyl, heterocyclyl, phenyl, or heteroaryl, wherein the heterocyclyl, phenyl, or heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, NO2, =O, S(O)2OH, and S(O)2OC1-6 alkyl.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 2, wherein R11 is C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halo substituents.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 2, wherein the base is selected from the group consisting of N(alkyl)3, 1,8-diazabicyclo(5.4.0)undec-7-ene (DBU), 1,5-diazabicyclo[4.3.0]non-5-ene (DBN), guanidine, 1,1,3,3-tetramethylguanidine, 4-dimethylaminopyridine (DMAP), and 1,4-diazabicyclo[2.2.2]octane (DABCO).”---


	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“	The process of claim 2, wherein:

	the compound represented by Formula (IA) is represented by Formula (ID):


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(ID); and

	the compound represented by Formula (IIA) is represented by Formula (IID):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(IID)

or a salt thereof.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“	The process of claim 19, wherein:

	the compound represented by Formula (ID) is represented by Formula (IE):


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(IE); and


	the compound represented by Formula (IID) is represented by Formula (IIE):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(IIE)

or a salt thereof.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“	The process of claim 27, wherein:

the compound represented by Formula (IE) is represented by Formula (IF):


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(IF); and

the compound represented by Formula (IIE) is represented by Formula (IIF):


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(IIF)

or a salt thereof.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:

---“	The process of claim 2, wherein the compound of Formula (IA) is represented by Formula (IF):


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(IF)

wherein the process comprises the following step:

reacting a compound represented by Formula (IIFa):


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(IIFa)

or a salt thereof;

with a compound of the following formula:

R11C(O)OE’,

wherein:

	E’ is CH2CF3; and
	R11 is CF3;

	in the presence of a base selected from the group consisting of N(alkyl)3, 1,8-diazabicyclo(5.4.0)undec-7-ene (DBU), 1,5-diazabicyclo[4.3.0]non-5-ene (DBN), guanidine, 1,1,3,3-tetramethylguanidine, 4-dimethylaminopyridine (DMAP), and 1,4-diazabicyclo[2.2.2]octane (DABCO).”---

	In claim 59, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 37, wherein the base is 1,4-diazabicyclo[2.2.2]octane (DABCO).”--- .

	Claims 22 and 24 have been cancelled.


	Authorization for this examiner’s amendment was given in a telephone interview with Mr. James M. Alburger (Reg. No. 77,293) on June 7, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624